EXHIBIT 10.1

STORE CAPITAL CORPORATION
2015 OMNIBUS EQUITY INCENTIVE PLAN

 

RESTRICTED SHARE AWARD AGREEMENT

 

THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is effective
[          ], 2015 (the “Grant Date”) by and between Store Capital Corporation,
a Maryland corporation (the “Company”) and [          ] (the “Participant”).

Section 1.  General.   This Agreement and the Restricted Shares granted
hereunder are subject in all respects to the terms and conditions of the Store
Capital Corporation 2015 Omnibus Equity Incentive Plan (the “Plan”). 
Capitalized terms used in this Agreement without further definition shall have
the same meanings given to such terms in the Plan.

Section 2.  Grant of Restricted Shares.  The Company hereby awards to the
Participant, as of the Grant Date, [          ] Restricted Shares (the
“Restricted Shares”).  The Restricted Shares have been granted pursuant to the
Plan and are subject to the terms and conditions of the Plan and this
Agreement. 

Section 3.  Vesting.  The Restricted Shares will vest as to 25% of the grant on
February 15 of each year, with the first vesting date being February 15, 2016
(each such date, a “Vesting Date”),  subject to acceleration and forfeiture as
described herein.

Section 4.  Taxes; Issuance of Shares.

(a)Generally.   At the time of vesting, the Participant will be taxed on the
fair market value of the vested Restricted Shares unless an 83(b) election, as
described below, is filed.  The Participant acknowledges and accepts that the
award of Restricted Shares hereunder may result in application of other taxes,
and that he or she should seek tax advice regarding this award and any Shares
issuable hereunder. 

(b)Section 83(b) Election.  The Participant may make an election under
Section 83(b) of the Internal Revenue Code (the “Code”) to include in his or her
gross income in the year of this Agreement the amount specified in Section 83(b)
of the Code.  If such an election is made, the Participant must notify the
Company in writing within 10 days after filing the notice of the election with
the Internal Revenue Service, in addition to any filing and notification
required pursuant to regulations issued under Section 83(b) of the Code. 
Subject to the Participant’s obligation to remit an amount sufficient to satisfy
all withholding taxes if he or she makes an election under Section 83(b) of the
Code, the Participant hereby acknowledges and agrees that he or she is
responsible for determining his or her tax obligations as a result of the
transactions contemplated by this Agreement.

THE PARTICIPANT ACKNOWLEDGES THAT IT IS HIS OR HER SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN
IF THE PARTICIPANT REQUESTS





--------------------------------------------------------------------------------

 



THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON HIS OR HER BEHALF.

(c)Issuance of Shares and Taxes.  The Restricted Shares will be issued and held
in electronic form in an account by the Company’s  stock transfer agent or other
designee, subject to the restrictions herein, until such time as the Restricted
Shares vest or are forfeited.  Upon the vesting of such Restricted Shares and
the satisfaction of the other terms and conditions of this Agreement, the
Company will issue unrestricted Shares to the Participant.  The Company shall
withhold all applicable taxes or other amounts required by law from all amounts
paid or delivered in respect of the vested Restricted Shares.   The Participant
may satisfy the withholding obligation by paying the amount of any taxes in cash
or Shares may be withheld from the Shares otherwise deliverable to satisfy the
obligation in full or in part.  If Shares are withheld, such Shares shall have a
Fair Market Value equal to the minimum statutorily required withholding
obligation (reduced by the amount of any taxes paid in cash), with such number
of withheld Shares rounded up to the nearest whole number of Shares as necessary
to avoid fractional Shares and with any excess amount refunded in cash to the
Participant.

Section 5.  Non‑Transferability of Restricted Shares.  Until the date the
Restricted Shares become vested, the Participant may not assign or otherwise
transfer the Restricted Shares except as provided in the Plan.  Once the
Restricted Shares vest,  the Participant may not be able to immediately sell the
resulting Shares, however such restriction shall not relieve the Participant of
the obligation to pay any required taxes at the time of vesting.

Section 6.  Termination.  Subject to terms, as in effect from time to time,
specified in an employment, severance or change in control agreement between the
Participant and the Company and its Affiliates, to the extent more favorable to
the Participant than this Section 6,  if  the Participant’s employment with the
Company or an Affiliate terminates for any reason prior to the Vesting Date, the
Restricted Shares to the extent then unvested shall be forfeited; provided,
 however, the Administrator may provide for the lapse of restrictions and may
accelerate or waive such restrictions in whole or in part based on such factors
and such circumstances as the Administrator may determine, in its sole
discretion.  Notwithstanding the foregoing, upon a termination of employment in
connection with a Change in Control, the Restricted Shares shall be subject to
Section 7 hereof.

Section 7.  Change in Control.  Subject to terms, as in effect from time to
time, specified in an employment, severance or change in control agreement
between the Participant and the Company and its Affiliates, to the extent more
favorable to the Participant than this Section 7, in the event of a Change in
Control, the Restricted Shares shall be treated in accordance with Section 13 of
the Plan.

Section 8.  Miscellaneous Provisions.

(a)Continued Employment.  Neither this Agreement nor the Restricted Shares
granted hereby shall confer upon the Participant any right to continued
employment or service with the Company or any Affiliate thereof, as the case may
be, nor shall it interfere





--------------------------------------------------------------------------------

 



in any way with the right of the Company or any Affiliate thereof to terminate
the employment or service of the Participant at any time.

(b)Change in Capitalization.  In the event of any Change in Capitalization, an
equitable substitution or proportionate adjustment shall be made, in each case,
as may be determined by the Administrator, in its sole discretion, in the kind,
number and purchase price of Shares or other securities subject to outstanding
Restricted Shares granted hereunder;  provided,  however, that any fractional
Shares resulting from the adjustment shall be eliminated.  Such other equitable
substitutions or adjustments shall be made as may be determined by the
Administrator, in its sole discretion.  Without limiting the generality of the
foregoing, in connection with a Change in Capitalization, the Administrator may
provide, in its sole discretion, for the cancellation of any outstanding
Restricted Shares granted hereunder in exchange for payment in cash or other
property in an amount equal to the aggregate Fair Market Value of the Common
Stock covered by such award.  Further, without limiting the generality of the
foregoing, with respect to Restricted Shares subject to foreign laws,
adjustments made hereunder shall be made in compliance with applicable
requirements.  The Administrator’s determinations pursuant to this Section 8(b)
shall be final, binding and conclusive.

(c)Plan; Entire Agreement; Amendments.  The Plan is incorporated herein by
reference.  Except as otherwise explicitly set forth herein, this Agreement
supersedes any other agreements, representations or understandings (whether oral
or written and whether express or implied) which relate to the subject matter
hereof.  Subject to the express provisions of the Plan, the Administrator shall
have discretionary authority to interpret and make all determinations relating
to the Plan and this Agreement and any such interpretation or determination
shall be binding on all parties. The Administrator may correct any defect or
supply any omission or reconcile any inconsistency in the Plan or in this
Agreement in the manner and to the extent it shall deem necessary or desirable
to carry it into effect.  All action by the Administrator under the provisions
of this paragraph shall be final, conclusive and binding for all purposes.

(d)Notices.   Any notice required by the terms of this Agreement shall be given
in writing and shall be deemed effective upon personal delivery, upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid or upon deposit with a reputable overnight courier.
 Notice shall be addressed to the Company at its principal executive office and
to the Participant at the address most recently provided by the Participant to
the Company.

(e)Choice of Law.   This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Maryland, without giving effect to
principles of conflicts of law of such state.

(f)Successors.    This Agreement is personal to the Participant and, except
as otherwise provided above, shall not be assignable by the Participant
otherwise than by will or the laws of descent and distribution, without
the written consent of the Company.  This Agreement shall inure to the benefit
of and be enforceable by the Participant’s legal





--------------------------------------------------------------------------------

 



representatives.    This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assignees, subject to the terms of the
Plan.

(g)Severability.   If any provision of this Agreement for any reason should be
found by any court of competent jurisdiction to be invalid, illegal
or unenforceable, in whole or in part, such declaration shall not affect
the validity, legality or enforceability of any remaining provision or
portion hereof, which remaining provision or portion hereof shall remain in full
force and effect as if this Agreement had been adopted with the invalid, illegal
or unenforceable provision or portion hereof eliminated.

(h)Headings.  The headings and captions in this Agreement shall not be construed
to limit or modify the terms or meaning of this Agreement.

(i)Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

This Agreement is executed by the Company and the Participant as of the date and
year first written above.

 

 

 

 

STORE CAPITAL CORPORATION, a Maryland corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

Signature of Recipient

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

Date

 



--------------------------------------------------------------------------------